Concurring Opinion by
Mr. Justice Roberts:
The sole issue presented in this appeal is whether a holographic writing which is internally consistent and coherent is sufficient to satisfy §2 of the Wills Act of 1947, P. L. 89, 20 P.S. §180.2. Appellants contend that this three page document the last page of which contains an inventory of decedent’s assets is not sufficient because this last page, the page containing decedent’s signature, lacks any dispositive provisions. Section 2, however, requires only that the purported will be signed “at the end thereof.” To accept appellants’ contention this Court would be forced to add to §2 a requirement that the will be signed at the end of the dispositive provisions.
I believe that the unanimous opinion of the Orphans’ Court of Philadelphia County adequately disposed of this contention. Meyer Estate, 42 Pa. D. & C. 2d 295, 304, 17 Fiduc. Reptr. 454, 464-65 (O.C. Phila. Cty. 1967) : “The different pages of a will, if not physically united, must be connected by their internal sense, by coherence or adaptation of parts, and as added by Justice (later Chief Justice) Stern, in his concurring opinion in Covington Estate, supra [348 Pa. 1, 20-21]: “The separate pages of the will are “connected by their internal sense and by coherence or adaptation of parts” within the meaning of the rule if they do not contain any mutual inconsistencies or con*248tradietions, or any repetitions, but, when read as a whole, constitute a harmonious scheme of testamentary disposition all the parts of which fit together without incompatibility or “incoherence”.’
“We disagree with and dismiss the argument of the exceptants that because the disputed page does not contain any dispositive or administrative provisions and does not even contain any inchoate testamentary expressions it cannot be admitted to probate. We would be required, if we followed this argument, to isolate the disputed page from the other writings which accompanied it. While it is completely possible or probable that if the disputed page were the only one offered for probate, it might well have been rejected, the disputed page must under the circumstances be associated with the other writings in the ascertainment of whether they all comply with the above enunciated rules.”